DETAILED ACTION
This office action is responsive to the amendment filed 12/18/2020.  As directed, claims1, 6, 7, 12, 13, 16, 17, 19, and 20 have been amended, claims 2 and 14 have been canceled, and no claims have been added.  Thus, claims 1, 3-14, and 15-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the separated parts in figs. 5A, 5B should be provided with connecting lines.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second graph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second graph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “long enough and flexible enough for the device to form a convention resistance band” is unclear since resistance bands are made for a variety of purposes in various lengths and flexibilities.  For example, resistance bands for exercising are made with various degrees of elasticity for different users and can be found in resistance machines.   Further, a convention rubber band as resistance band and a motor drive belt as resistance band are both elastic and thereby offer resistance when pulled.  Thus the metes and bounds of the claim are unclear.  In addition, the term “may” on the 2nd to last line is indefinite as it is unclear if the limitations following the claim are part of the claimed invention.
Regarding claim 7, long enough and flexible enough for the device to form a convention resistance band” is unclear since resistance bands are made for a variety of purposes in various 
Regarding claim 13, long enough and flexible enough for the device to form a convention resistance band” is unclear since resistance bands are made for a variety of purposes in various lengths and flexibilities.  For example, resistance bands for exercising are made with various degrees of elasticity for different users and can be found in resistance machines.   Further, a convention rubber band as resistance band and a motor drive belt as resistance band are both elastic and thereby offer resistance when pulled.  Thus, the metes and bounds of the claim are unclear. In addition, the term “may” on the 2nd to last line is indefinite as it is unclear if the limitations following the claim are part of the claimed invention.
Regarding claim 16, “an opening in the massage ball receiving cavity” on lines 3-4 is unclear as a cavity with an opening is previously claimed (see claim 13).  Thus, it is unclear that the same cavity is being referred to and it appears the opening is redundantly claimed.  For purposes of examination, the openings in claims 13 and 16 are one and the same.
Claims 3-13, 15, and 17-20 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate graphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (2004/0006292).
Regarding claim 1, Joseph discloses a physical therapy massage ball device (massage device, Fig. 1; [0007] lines 1-3); for massage treatment, ([0001] lines 1-10, [0004] lines 1-10) comprising an elongated elastic member (sleeve 1/2 is made of elastic material,  [0007]-[0008]; Fig. 1) having a massage ball receiving cavity defined between the ends of the member (see Fig. 1 - cavity within sleeve 1 contains balls 3; [0007] lines 1-3), at least one massage ball received within the massage ball receiving cavity (balls 3 are within cavity of sleeve 1, Fig. 1; balls are placed inside sleeve,  [0008]), and a pair of handles extending from each end of the massage ball receiving cavity (massage device can include lengthened ends to allow the user to more easily handle it as handles,  [0010]; Alternatively, “handles on the ends” [0010] lines 6-8 as handles); the elastic member is formed as a tubular sleeve (see Fig. 1 - elastic sleeve 1/2 is tubular; sleeve is a tube, [0008]) which forms each of the pair of handles extending from each end of the massage ball receiving cavity (handles are formed as lengthened ends of device, i.e. sleeve 1/2, [0010]); wherein the elongated elastic member has a length and flexibility sufficient to form a conventional resistance band whereby the cavity may be positioned beneath a foot of a straight 
Regarding claims 4 and 10, Joseph discloses the massage ball receiving cavity is configured to selectively receive six 65 mm massage balls (number of balls may vary from 1 to 12 which overlaps the claimed range, there lacking sufficient specificity, and ball diameter may range from 2-15 cm, [0008] which overlaps the claimed about 65 mm value which lacks sufficient specificity).
Regarding claims 5 and 11, Joseph discloses the massage ball receiving cavity includes an opening (open end 4, Fig. 1) for selectively inserting and removing massage balls (open end to allow insertion of balls,  [0006]; see also Abstract - open end of device to add or remove balls), wherein the opening is less than 65 mm (opening diameter ranges from 2-15 cm,  [0007] - i.e. 20-64 mm which overlaps the claimed less than 65 mm value there lacking sufficient specificity).
Regarding claim 6, Joseph discloses wherein the elastic member is formed as a tubular sleeve (see Fig. 1 - elastic sleeve 1/2 is tubular; sleeve is a tube,  [0008];) and the massage ball receiving cavity is formed by seams (stitching for closing at least one end of the sleeve 1/2,  [0007]) extending across the tubular sleeve at opposed ends of the massage ball receiving cavity (sleeve 1/2 can be closed as such at both ends,  [0006]).
Regarding claim 7, Joseph discloses a physical therapy massage ball device (massage device, Fig. 1; contains balls 3,  [0007] and Fig. 1; for massage treatment,  [0001] and [0004]) comprising: a massage ball receiving cavity (see Fig. 1 - cavity within sleeve 1 contains balls 3;  
Regarding claim 8, Joseph discloses a tubular sleeve (see Fig. 1 -elastic sleeve 1/2 is tubular; sleeve is a tube, [0008]) forms each of the pair of handles extending from each end of the massage ball receiving cavity (handles are formed as lengthened ends of device, i.e. sleeve ½, [0010]).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Magnone (2007/0055187).
Regarding claims 3 and 9, Joseph substantially teaches the claimed invention except for the tubular sleeve is formed of spandex material. However, Magnone teaches a massage device (Fig. 1; massaging device, [0002] and [0034]) comprising an elastic body (carrier 10, Fig. 1; formed of a material with elasticity, [0033]) formed of spandex to provide sufficient stretching of the elastic body for massaging purposes (spandex to provide stretchability for extending the area between the balls, [0033]). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the material of Joseph with spandex 
Regarding claim 15, Joseph substantially teaches the claimed invention except for the tubular sleeve is formed of spandex material. However, Magnone teaches a massage device (Fig. 1; massaging device, [0002] and [0034]) comprising an elastic body (carrier 10, Fig. 1; formed of a material with elasticity, [0033]) formed of spandex to provide sufficient stretching of the elastic body for massaging purposes (spandex to provide stretchability for extending the area between the balls, [0033]). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the material of Joseph with spandex material as taught by Magnome to provide the advantage of enhanced comfort and a material which is sufficiently elastic for massaging purposes.
Regarding claim 16, Joseph discloses the massage ball receiving cavity is configured to selectively receive six 65 mm massage balls (number of balls may vary from 1 to 12 which overlaps the claimed range, there lacking sufficient specificity, and ball diameter may range from 2-15 cm,  [0008] which overlaps the claimed about 65 mm value which lacks sufficient specificity).
Regarding claim 17, Joseph discloses the massage ball receiving cavity includes an opening (open end 4, Fig. 1) for selectively inserting and removing massage balls (open end to allow insertion of balls,  [0006]; see also Abstract - open end of device to add or remove balls), wherein the opening is less than 65 mm (opening diameter ranges from 2-15 cm,  [0007] - i.e. 20-64 mm which overlaps the claimed less than 65 mm value there lacking sufficient specificity).
.

Claims 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Meier (5,736,213).
Regarding claim 12, Joseph substantially teaches the claimed invention except for each handle is formed as a loop coupled to the massage ball-receiving cavity. However, Meier teaches a massaging device (42, Fig. 4-5; col 5, In 17-21) having an elongate body (body 40, Fig. 4; col 5, Line 19-21) with a ball receiving cavity (sleeve 52 within body 40 for containing objects, col 5, Line 24-27; objects are balls, col 5, Line 49-55), and handles extending from each end of the ball receiving cavity (handles 44/46, Fig. 4-5; col 5, In 21-24). The handles are formed as a loop formed by a strap (see description of handles 22/24, which are formed in the same manner as handles 44/46 - handles are formed of elastic strips, col 4, In 50-54; Fig. 4-5) coupled at each end to opposing ends of the ball receiving cavity (Fig. 4-5 - top and bottom ends of each of handles 44/46 are attached at top and bottom ends of body 40, respectively). Handles configured as such make the device easily graspable and usable by persons with disabilities (allow them to be more easily used by people suffering under a disability, col 4, In 37-45; can be held in many different ways, col 6, In 51-55). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Joseph to form each handle 
Regarding claim 19, Joseph substantially teaches the claimed invention except for each handle is formed as a loop coupled to the massage ball-receiving cavity. However,  Meier teaches a massaging device (42, Fig. 4-5; col 5, In 17-21) having an elongate body (body 40, Fig. 4; col 5, In 19-21) with a ball receiving cavity (sleeve 52 within body 40 for containing objects, col 5, In 24-27; objects are balls, col 5, In 49-55), and handles extending from each end of the ball receiving cavity (handles 44/46, Fig. 4-5; col 5, In 21-24). The handles are formed as a loop formed by a strap (see description of handles 22/24, which are formed in the same manner as handles 44/46 - handles are formed of elastic strips, col 4, In 50-54; Fig. 4-5) coupled at each end to opposing ends of the ball receiving cavity (Fig. 4-5 - top and bottom ends of each of handles 44/46 are attached at top and bottom ends of body 40, respectively). Handles configured as such make the device easily graspable and usable by persons with disabilities (allow them to be more easily used by people suffering under a disability, col 4, In 37-45; can be held in many different ways, col 6, In 51-55). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Joseph as a strap attached at its ends to opposite sides of the device in a loop fashion as taught by Meier, to provide the advantage of making the device easily graspable by various users and abilities.
Regarding claim 20, Joseph discloses the massage ball receiving cavity is formed by seams (stitching for closing at least one end of the sleeve 1/2, [0007]) extending across the tubular sleeve at opposed ends of the massage ball receiving cavity (sleeve 1/2 can be closed as such at both ends, [0006]).

Response to Arguments













Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 6 4th paragraph that the drawings are clear.  Examiner respectfully disagrees. Figs. 5A and 5B include multiple figures.  Each figure should be referenced with a separate figure number.  If the multiple figures indicate an expanded view, brackets are connecting lines can be used to indicate the manner of assembly.  Thus, the objection is maintained.
Applicant argues on page 10 1st and 2nd paragraphs that Joseph does not teach the newly added limitations.  Examiner respectfully disagrees.  Joseph teaches in [0007] lines -13 that the member is elastic and can extend 120 cm.   Thus the band is long enough and flexible enough (due to the elasticity) to at least allow a person of short stature or a child to position the cavity below a straight leg with handles past their waist.  Thus, Joseph teaches this limitation as claimed.
Applicant argues on page 11 1st paragraph that Joseph fails to teach a tubular sleeve forming handles and seams on opposing ends of the cavity.  Examiner respectfully disagrees. Joseph teaches the tubular sleeve includes handles at the ends ([0010] lines 1-18) and teaches the massage ball receiving cavity is formed by seams (stitching for closing at least one end of the sleeve 1/2, [0007] lines 1-13) extending across the tubular sleeve at opposed ends of the massage ball receiving cavity (sleeve 1/2 can be closed as such at both ends, [0006] last 3 lines).  Thus, Joseph teaches this limitation as claimed.
st paragraph that including stretching material will destroy Joseph.  Examiner respectfully disagrees.  Joseph already teaches an elastic material ([0007] lines 1-4. Magnone teaches a massage device (Fig. 1; massaging device, [0002] and [0034]) comprising an elastic body (carrier 10, Fig. 1; formed of a material with elasticity, [0033]) formed of spandex to provide sufficient stretching of the elastic body for massaging purposes (spandex; [0033]) One of ordinary skill in the art upon seeing the material of Joseph would recognize that the spandex of Malogne would provide the advantage of enhanced comfort and a material which is sufficiently elastic for massaging purposes.  Thus manufacturing the elastic material of Joseph as spandex would not destroy the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/            Primary Examiner, Art Unit 3785